 



EXHIBIT 10.03

          THIS SECOND SUPPLEMENTAL INDENTURE, dated as of July 2, 2005 (this
“Supplemental Indenture”), is by and between VERITAS Software Corporation, a
Delaware corporation (the “Company”), Symantec Corporation, a Delaware
corporation (the “Parent”) and U.S. Bank National Association, a national
banking association organized and existing under the laws of the United States,
as Trustee (the “Trustee”).

W I T N E S S E T H

          WHEREAS, the Company and the Trustee are parties to an indenture dated
as of August 1, 2003, as amended by that certain First Supplemental Indenture,
dated as of October 25, 2004 (the “Indenture”), providing for the issuance of
the Company’s 0.25% Convertible Subordinated Notes due 2013 (the “Securities”);

          WHEREAS, as a result of the Agreement and Plan of Merger, dated as of
December 15, 2004 (the “Merger Agreement”), by and among the Company, Parent and
Carmel Acquisition Corp., each share of common stock, par value $0.001 per
share, of the Company (the “Company Common Stock”), shall be converted into
1.1242 shares of common stock, par value $0.01 per share, of Parent (the “Parent
Common Stock”);

          WHEREAS, pursuant to Section 4.11 of the Indenture, as a condition
precedent to the consummation of the transactions contemplated by the Merger
Agreement, the Company is required to execute a supplemental indenture providing
(i) that the holder of each outstanding Security shall have the right to convert
such Security into the kind and amount of shares of stock and other securities
and property receivable in connection with the Merger Agreement by a holder of
the number of shares of Applicable Stock (as defined in the Indenture)
deliverable upon conversion of such Security immediately prior to such
reclassification, change, combination, consolidation, merger, sale or conveyance
and (ii) for adjustments of the Conversion Rate (as defined in the Indenture)
which shall be as nearly equivalent as may be practicable to the adjustments of
the Conversion Rate provided for in Article 4 of the Indenture;

          WHEREAS, pursuant to Section 4.11 of the Indenture, Parent and the
Company wish to provide that, following the consummation of the transactions
contemplated by the Merger Agreement, each Security shall thereafter be
convertible into 24.37288 shares of Parent Common Stock per share of $1,000
principal amount of Securities;

          WHEREAS, pursuant to Section 4.11 of the Indenture, Parent has agreed
to be a party to this Supplemental Indenture;

          WHEREAS, pursuant to Section 11.1 of the Indenture, the Company may
amend or supplement the Indenture in certain circumstances without notice to or
consent of any Holder;

          WHEREAS, pursuant to Section 11.6 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture; and

          WHEREAS, pursuant to Section 12.4 of the Indenture, the Company has
delivered to the Trustee an Officers’ Certificate and Opinion of Counsel.

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, for and in consideration of the foregoing premises, it
is mutually covenanted and agreed, for the equal and proportionate benefit of
all Holders of the Notes, as follows:

          1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

          2. Amendment of Section 1.1. The following definitions contained in
Section 1.1 are hereby amended and restated in their entirety as follows:

          “Applicable Stock” means (i) the Common Stock or (ii) in the event of
a merger, consolidation or other similar transaction involving Parent that is
otherwise permitted hereunder in which Parent is not the surviving corporation,
the common stock, common equity interests, ordinary shares or depositary shares
or other certificates representing common equity interests of such surviving
corporation or its direct or indirect parent corporation.

          “Board of Directors” means either the board of directors of Parent or
any committee of the Board of Directors authorized to act for it with respect to
this Indenture.

          “Common Stock” means the common stock of the Parent, $0.01 par value
per share, and any shares of any class or classes of capital stock of Parent
resulting from any reclassification or reclassifications thereof and which have
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding-up of Parent and
which are not subject to redemption by Parent; provided, however, that if at any
time there shall be more than one such resulting class, the shares of each such
class then so issuable on conversion of Securities shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

          “Conversion Rate” shall mean 24.37288 shares of Common Stock per
$1,000 of Securities, subject to adjustment as set forth in the Indenture.

          “Officer” means the Chairman or any Co-Chairman of the Board, any Vice
Chairman of the Board, the Chief Executive Officer, the Chief Operating Officer,
the President, any Vice President, the Chief Financial Officer, the Controller,
the Secretary or any Assistant Controller or Assistant Secretary of the Company
or Parent, as the case may be.

          “Officers’ Certificate” means a certificate signed by two Officers;
provided, however, that for purposes of Sections 4.11 and 6.3, “Officers’
Certificate” means a certificate signed by the principal executive officer,
principal financial officer or principal accounting officer of the Company or
Parent, as the case may be, and by one other Officer.

          The following definition shall be added to Section 1.1.:

          “Parent” means Symantec Corporation, a Delaware corporation, and its
successors and assigns.

2



--------------------------------------------------------------------------------



 



          3. Amendment of Section 4.1.

     a. All references to “the Company” in Sections 4.1(f) and 4.1(g) shall be
changed to references to “Parent”.

     b. All references to “the Company’s” in the last sentence of Section 4.1
shall be changed to references to “Parent’s”.

          4. Amendment of Section 4.2. All references to “the Company” in the
second paragraph of Section 4.2 shall be changed to references to “Parent”.

          5. Amendment of Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10,
4.11, 4.13, 4.14 and 4.15. All references to “the Company” in Sections 4.3, 4.4,
4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.13, 4.14 and 4.15 shall be changed to
references to “Parent”.

          6. Amendment of Section 4.12.

     a. In the fifth line of the first paragraph of Section 4.12, the words “or
Parent” shall be added after the word “Company”;

     b. In the seventh line of the first paragraph of Section 4.12, the words
“or Parent’s” shall be added after the word “Company’s”; and

     c. In the fourth line of the second paragraph of Section 4.12, the words
“or Parent” shall be added after the word “Company”.

          7. Amendment of Section 5.8. The word “Parent” shall replace the words
“the Company” each time they appear in the second sentence of Section 5.8.

          8. Amendment of Section 6.1. The following shall be added as a new
paragraph at the end of Section 6.1:

“Parent hereby irrevocably and fully and unconditionally guarantees all of the
Company’s obligations under the Securities and the Indenture, including without
limitation all payments of principal and interest or Additional Interest that
are or may be payable from time to time thereunder.”

          9. Amendments of Section 6.2. The words “and Parent” shall be inserted
after the word “Company” each time it appears in the first paragraph of
Section 6.2; the words “(as modified by the exemption afforded by Section 3-10
of Regulation S-X under the Exchange Act)” shall be inserted after the word
“Act” in the second line of the first paragraph of Section 6.2; and the words
“and Parent’s” shall be inserted after the word “Company’s” in the fourth line
of the second paragraph of Section 6.2.

          10. Amendments of Section 6.3. The words “and Parent” shall be
inserted after the word “Company” in the second line of Section 6.3 and the
words “and Parent’s” shall be inserted after the word “Company’s” in the third
line of Section 6.3.

3



--------------------------------------------------------------------------------



 



          11. Amendments of Section 6.4 and 6.5. The words “and Parent” shall be
inserted after the word “Company” each time it appears in Sections 6.4 and 6.5.

          12. Amendments of Section 6.6. The words “each of” shall be inserted
before the words “the Company” and the words “and Parent” shall be inserted
after the words “the Company” in the second line of Section 6.6. The words “and
Parent” shall be inserted after the word “Company” in the last sentence of
Section 6.6.

          13. Amendments of Section 6.7. The words “Each of” shall be inserted
before the words “the Company” and the words “and Parent” shall be inserted
after the words “the Company” in the first line and the sixth line of
Section 6.7. The words “or Parent, as the case may be” shall be inserted after
the word “Company” in the third line of Section 6.7.

          14. Amendments of Section 7.1. Section 7.1 shall be amended and
restated in its entirety as follows:

“SECTION 7.1 COMPANY AND PARENT MAY CONSOLIDATE, ETC, ONLY ON CERTAIN TERMS.

          Each of the Company and Parent shall not consolidate with or merge
with or into any other Person (in a transaction in which the Company or Parent,
as the case may be, is not the surviving corporation) or convey, transfer or
lease its properties and assets substantially as an entirety to any Person,
unless:

          (1) in case the Company or Parent shall consolidate with or merge with
or into another Person (in a transaction in which the Company or Parent, as the
case may be, is not the surviving corporation) or convey, transfer or lease its
properties and assets substantially as an entirety to any Person, the Person
formed by such consolidation or into which the Company or Parent is merged or
the Person which acquires by conveyance or transfer, or which leases, the
properties and assets of the Company or Parent substantially as an entirety
shall be a corporation organized and validly existing under the laws of the
United States of America, any State thereof or the District of Columbia and
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form satisfactory to the Trustee, the due and
punctual payment of the principal of and any premium and interest on all the
Securities and the performance or observance of every covenant of this Indenture
on the part of the Company or Parent to be performed or observed and the
conversion rights shall be provided for in accordance with Article 4, by
supplemental indenture satisfactory in form to the Trustee, executed and
delivered to the Trustee, by the Person (if other than the Company or Parent, as
the case may be) formed by such consolidation or into which the Company or
Parent shall have been merged or by the Person which shall have acquired the
Company’s or Parent’s assets;

          (2) immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing; and

          (3) the Company or Parent, as the case may be, has delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, conveyance, transfer or lease and, if a supplemental
indenture is required in connection with such

4



--------------------------------------------------------------------------------



 



transaction, such supplemental indenture comply with this Article and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

          15. Amendments of Section 7.2. Section 7.2 shall be amended and
restated in its entirety as follows:

“SECTION 7.2 SUCCESSOR SUBSTITUTED.

          Upon any consolidation of the Company or Parent with, or merger of the
Company or Parent into, any other Person or any conveyance, transfer or lease of
the properties and assets of the Company or Parent substantially as an entirety
in accordance with Section 7.1, the successor Person formed by such
consolidation or into which the Company or Parent, as the case may be, is merged
or to which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company or
Parent under this Indenture with the same effect as if such successor Person had
been named as the Company or Parent herein, and thereafter, except in the case
of a lease, the predecessor Person shall be discharged of all obligations and
covenants under this Indenture and the Securities.”

          16. Amendments of Section 8.1(3). The words “or Parent” shall be
inserted after the word “Company” in Section 8.1(3).

          17. Amendments of Section 12.2. The following paragraph shall be
inserted immediately prior to the line containing the words “if to the Trustee,
to:” in Section 12.2:

“if to Parent, to:

Symantec Corporation
20330 Stevens Creek Blvd.
Cupertino, California 95014

Arthur F. Courville

Facsimile No: (408) 517-8186

Phone No: (408) 517-8000”

          18. Ratification of Indenture; Supplemental Indenture Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every holder of Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.

          19. Governing Law. This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.

          20. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together shall represent the same agreement.

5



--------------------------------------------------------------------------------



 



          21. Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction hereof.

          22. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Company.

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed, all as of the date first above written.

              VERITAS SOFTWARE CORPORATION
 
       
 
  By   /s/ Edwin Gillis
 
       
 
      Name: Edwin Gillis
 
      Title: Executive Vice President and Chief Financial Officer
 
            SYMANTEC CORPORATION
 
       
 
  By   /s/ John W. Thompson
 
       
 
      Name: John W. Thompson
 
      Title: Chairman and Chief Executive Officer
 
            U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
       
 
  By:   /s/ Paula Oswald
 
       
 
      Name: Paula Oswald
 
      Title: Vice President

[SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE]

 